In a proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Kings County (Segal, J.), dated January 30, 1997, which, after a hearing, adjudged that the appellant had willfully violated an order of protection of the same court, dated July 26, 1996, on three separate occasions and directed his incarceration for consecutive periods of 90 days, 90 days, and 180 days.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court did not err in finding that he had violated the order of protection by committing harassing acts against his wife (see, Family Ct Act § 846-a). As the trier of fact, the Family Court’s determination regarding the credibility of witnesses is entitled to great weight, and will not be disturbed where, as here, it is supported by the record (see, Matter of Irene O., 38 NY2d 776; Matter of Tibichrani v Debs, 230 AD2d 746).
In view of the appellant’s lack of diligence in securing documentary evidence and the attendance of witnesses, the court did not improvidently exercise its discretion in denying his belated request for a continuance (see, Matter of Anthony M., 63 NY2d 270; People v Foy, 32 NY2d 473). In addition, the record demonstrates that the appellant’s attorney afforded him meaningful representation during the hearing (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; Matter of Kazmi v Kazmi, 201 AD2d 857).
Finally, it was not an improvident exercise of discretion for the court to sentence the appellant to consecutive terms of incarceration for violating the order of protection on three separate occasions (see, Family Ct Act § 846-a; Matter of Walker v Walker, 86 NY2d 624). Rosenblatt, J. P., Copertino, Krausman and Goldstein, JJ., concur.